UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Ave. Floor 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2012 Item 1. Report to Stockholders. Annual Report For the Year Ended March 31, 2012 Osterweis Fund Osterweis Strategic Income Fund Osterweis Strategic Investment Fund Disclosures Past performance does not guarantee future results. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments for complete fund holdings. This commentary contains the current opinions of the authors, which are subject to change at any time. This commentary has been distributed for informational purposes only and is not a recommendation or offer of any particular security, strategy or investment product. Information contained herein has been obtained from sources believed to be reliable, but is not guaranteed. No part of this document may be reproduced in any form, or referred to in any other publication, without the express written permission of Osterweis Capital Management. The S&P 500® Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.The Barclays Capital U.S. Aggregate Bond Index (BC Agg) is an unmanaged index which is widely regarded as a standard for measuring U.S. investment grade bond market performance.The 60/40 blend is composed of 60% S&P 500 and 40% BC Agg and assumes monthly rebalancing. These indices reflect the reinvestment of dividends and/or interest income.These indices do not incur expenses and are not available for investment. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. The Global Industry Classification Standard (“GICS”) was developed by and is the exclusive property and a service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and is licensed for use by Osterweis Capital Management. Neither MSCI, S&P, nor any other party involved in making or compiling the GICS classifications makes any express or implied warranties or representations with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any such standard or classification. Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in making or compiling the GICS or any GICS classifications have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. This document must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the investment company including objectives, risks, charges and expenses. The Osterweis Funds are distributed by Quasar Distributors, LLC. Table of Contents Letter from the Chief Investment Officer and the President 2 Manager Reviews, Fund Overviews and Schedules of Investments Osterweis Fund Portfolio Managers’ Review 4 Fund Overview 5 Schedule of Investments 6 Osterweis Strategic Income Fund Portfolio Managers’ Review 8 Fund Overview 10 Schedule of Investments 11 Osterweis Strategic Investment Fund Portfolio Managers’ Review 15 Fund Overview 17 Schedule of Investments 18 Financial Statements Statements of Assets and Liabilities 21 Statements of Operations 22 Statements of Changes in Net Assets Osterweis Fund 23 Osterweis Strategic Income Fund 24 Osterweis Strategic Investment Fund 25 Financial Highlights Osterweis Fund 26 Osterweis Strategic Income Fund 27 Osterweis Strategic Investment Fund 28 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 35 Expense Example 36 Trustees and Executive Officers 38 Additional Information 40 Privacy Notice 41 1 Letter from the Chief Investment Officer and the President May 16, 2012 Dear Investors, During the first quarter of 2012, the stock market continued the upward trajectory that began in the fourth quarter of 2011.The factors behind this include a temporary easing of the euro crisis, continued modest growth in the U.S. economy and the lack of any significant political or economic disruptions.The S&P 500 Index enjoyed a total return of 12.6% in the quarter.This gain was concentrated, however, in just several sectors.There was a decidedly pro-cyclical tilt to the strong stock market performance with gains concentrated largely in three economically sensitive sectors: Financials, Information Technology (IT) and Consumer Discretionary.In fact, of the ten largest contributors to the S&P’s performance in the first quarter, five were IT names and four were Financials.These ten stocks accounted for nearly 34% of the index’s gains.One stock alone – Apple – accounted for nearly 13% of the gains. From an economic perspective, fourth quarter trends persisted into the first quarter.The U.S. economy continued on a path of slow recovery.Housing appears to have bottomed and may no longer be a drag on the expansion.Employment trends showed modest improvement but were probably aided by unseasonably mild weather, and so are unlikely to be as robust going forward.Consumer spending was solid but, again, this may be unsustainable because incomes are rising more slowly and consumers generally need to increase their savings rate. Offsetting these positive trends in the U.S. was a slowdown in productivity growth.Simply put, “…corporate America’s ability to extract cyclical productivity gains by shedding workers is over.”1As a result, corporate profit margins are no longer expanding and could well come under pressure.Additionally, corporate profit growth has slowed sharply in recent quarters with S&P earnings likely to post only single digit growth this year at best. Most of Europe is in recession and the euro crisis is probably only dormant, not solved.The likelihood of another eruption appears high.The European Central Bank’s (ECB) Longer-Term Refinancing Operation program addresses only the liquidity crisis in the European banking system, not the larger solvency issues that are at the core of the euro crisis.Meanwhile, growth in emerging markets, most notably China, has slowed.This, of course, has the salutary effect of lessening commodity inflation pressures, but also the negative effect of lower world-wide growth prospects. While generally favorable, global economic developments would hardly seem to warrant the significant rerating of global equities that occurred in the quarter.Rather, we believe the key driver of the rally in equities was investor enthusiasm for continued central bank intervention in financial markets.In Europe, the ECB under new leadership moved aggressively both in December and February to use its balance sheet to alleviate the intertwined financial and sovereign debt crises.In Japan (the single best performing developed stock market globally in the first quarter), the Bank of Japan (BOJ) in February announced a surprising expansion to its quantitative easing program.Meanwhile, the U.S. Federal Reserve (Fed) took the unprecedented step of forcefully stating that it would attempt to keep interest rates low through 2014. The contrasting forces of sluggish economic growth caused by private sector deleveraging and very accommodative central bank monetary policies create a challenging macro backdrop against which to invest.Short-term risks include the possibility of another euro shock, slower than expected economic growth in the emerging economies and weaker than expected corporate profits.As the year rolls forward, a very significant fiscal drag in the U.S. likely will begin to loom ever larger as the payroll and Bush tax cuts expire and as mandatory spending cuts go into effect in early 2013.Collectively, the expiring tax cuts together with the mandatory spending cuts represent a potential 3.5%-4.0% hit to U.S. GDP next year, which could push the U.S. economy into recession.It is unlikely that Congress will allow this to happen but given our lawmakers’ recent displays of partisan bickering, one has to be skeptical of their ability to come together in a timely fashion.Obviously if the Bush tax cuts are allowed to expire, taxes on capital gains and dividend income would rise significantly.This could have a depressing effect on the market, at least temporarily.We suspect a compromise will be reached on this issue. Longer term, the developed world economies may have many more years ahead of constrained economic growth.Ever since the end of World War II, the developed world has piled on increasing amounts of debt in order to sustain growth and avoid crises.Most economies appear to have hit the limit of their debt accumulation process and now need to de-lever.We are therefore entering the payback phase of the debt cycle.Corporations have cleaned up their balance sheets. 2 Letter from the Chief Investment Officer and the President Households are just beginning to address the problem.But governments are still borrowing like mad.Just as the borrowing phase supported growth, the payback phase may depress growth.Deleveraging is likely to be a long and painful deflationary process. Central banks (the Fed, ECB, BOJ, Bank of England) are fully aware of this and will likely continue to provide as much of a liquidity offset as possible, mindful of the lessons learned from the Depression of the 1930s and the 20 years of stagnation that Japan has gone through since their bubble economy collapsed in the 1990s.Our guess is that the argument over whether deflationary or inflationary forces will prevail will rage for several more years to come.We believe governments will continue to use expansionary fiscal policies as well as monetary policies but the stakes are clearly rising:witness the European sovereign debt crisis as well as the U.S. budget drama in 2011.Increasingly, fiscal responsibility may be forced upon governments by a potential capital market revolt, suggesting that markets are likely to remain volatile for some time. Offsetting this somewhat gloomy picture are several trends we think could have a significant positive effect on the U.S. economy.First, we are beginning to see a return of manufacturing to the U.S.China and other emerging market economies are experiencing significant upward pressure on wage rates and higher oil prices are raising transportation costs.Combined, these two factors make U.S.-based manufacturing more attractive.The U.S. enjoys far better productivity than emerging markets.Moreover, U.S.-based manufacturing also enjoys excellent logistics.There is growing anecdotal evidence that manufacturers are pulling operations back to the U.S.We think this may accelerate over the next decade. Second, there is a continuing technology revolution that should spur growth.Perhaps the most intriguing to us is the advent of computational design and production involving a revolution in materials science and 3D printing.How far reaching these technologies become is hard to say but coupled with a general trend of a return of manufacturing to the U.S., their impact could be quite profound.Other technological innovation should also contribute to a more robust U.S. economy. Third, unconventional oil and gas production in North America is now rising so rapidly that the U.S. finds itself today with a material energy cost advantage vis-a-vis the rest of the non OPEC world and could find itself energy self-sufficient toward the end of this decade.Low and globally competitive energy costs have restored a manufacturing cost advantage to U.S.-based industrial users and there are now plans around the country for major plant expansions, most notably in the petrochemical industry. Finally, from a valuation perspective, we think stocks are reasonably priced on an absolute basis and extremely attractive relative to bonds.Bonds have performed well over the past three decades, but with interest rates at record lows, there is not much room for bonds to continue outpacing stocks on a total return basis.Meanwhile, companies are steadily increasing dividends.Even Apple recently instituted a dividend.For some time, investors have been lowering their exposure to U.S. equities.We believe this trend should reverse, especially once interest rates start to rise and bond market returns turn negative. This past December, we updated our website, www.osterweis.com, with the objective of creating an easy to navigate site with detailed information on each of our funds.Additionally, we started delivering our quarterly shareholder letters and outlooks by email.If you have not already signed up to receive these communications, please visit www.osterweis.com to subscribe to our email list or send a request to clientservice@osterweis.com Sincerely, John Osterweis Matt Berler 1 BCA, March 2012 pg. 26 As of March 31, 2012, shares of Apple were not held by any of the Osterweis Funds.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. 3 Osterweis Fund | Portfolio Managers’ Review Performance Summary For the fiscal year ending March 31, 2012, the Osterweis Fund (the “Fund”) generated a total return of -1.21%, underperforming its benchmark the S&P 500 Index, which generated a total return of 8.54% over the same period.(Please see standardized performance in the table following this letter.) Market Review In early 2011 it looked as if the U.S. economy might be heading towards a self-sustaining recovery.But in the 3rd quarter, unforeseen political bickering over the debt ceiling, coupled with an increasingly serious euro crisis, unnerved investors and caused equity markets to collapse.The selling pressure that hit with full fury in August continued right through to the end of the third quarter.Improving economic data in the fourth quarter allowed markets to recover somewhat. During the first quarter of 2012, the stock market continued the upward trajectory that began in the fourth quarter of 2011.The factors behind this include a temporary easing of the euro crisis, continued modest growth in the U.S. economy and the lack of any significant political or economic disruptions. Portfolio Review At the start of the fiscal year (April 1, 2011), the Fund’s equity exposure was 90%.Over the course of the fiscal year, we adjusted the asset mix based on our outlook and market conditions, with allocation to equities reaching a high of 94% in April 2011 and a low of 78% in October 2011.At the end of the fiscal year, equity exposure was back at 90%. The Fund’s one-year return substantially trailed that of the benchmark primarily due to relative underperformance in the second and fourth fiscal quarters.These two periods combined accounted for a difference of about seven percentage points relative to the S&P 500.Our underperformance during the second fiscal quarter selloff appeared to have been driven primarily by extreme price pressure in several of our core holdings.This year’s underperformance in the fourth fiscal quarter reflected our focus on what we believe to be less cyclical investments, which did not keep pace during the market rally, as well as the drag from our cash and bond allocations.Over the fiscal year ending March 31, 2012, sectors in which the Fund fared the worst relative to the benchmark were Information Technology (IT), Health Care and Industrials. Seven of the Fund’s ten worst detractors belonged to these sectors, including IT names Hewlett Packard Co. and Computer Sciences Corp., Industrials holdings Digital Globe Inc. and Avery Dennison Corp., and Health Care investment Agilent Technologies Inc. On the positive side, our Energy sector holdings helped the Fund’s relative returns, with Kinder Morgan Inc., Enterprise Products Partners and Magellan Midstream Partners being the top contributors in this sector. Outlook & Portfolio Positioning Looking ahead, we believe a conservative posture makes sense in light of macro level risks that we discuss further in our letter on page 2.Additionally, we think it is prudent to remain focused on companies and sectors that do not need a strong economic recovery to sustain earnings and cash flow growth.We may see potential volatility in the markets through year end as Congress and the President try to deal with the looming 2013 fiscal issues.As always, we are managing the Fund based on a philosophy that seeks to compound reasonable gains while avoiding major losses. Mutual Fund investing involves risk.Principal loss is possible. The Fund may invest in medium and smaller sized companies, which involve additional risks such as limited liquidity and greater volatility. The Fund may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may invest in Master Limited Partnerships which involve risk related to energy prices and demand.The Fund may invest in debt securities that are un-rated or rated below investment grade.Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. 4 Osterweis Fund | Fund Overview Average Annual Total Return Periods Ended March 31, 2012 Since Inception 1 Yr. 5 Yr. 10 Yr. 15 Yr. (October 1, 1993) Osterweis Fund -1.21 % S&P 500 Index Expense ratio as of 3/31/2012:0.98% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050. Growth of $10K This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2002 and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Top Ten Equity Holdings Enterprise Products Partners L.P. % Kinder Morgan, Inc. Valeant Pharmaceuticals International, Inc. Viacom, Inc. Crown Holdings, Inc. American Water Works Co., Inc. Bayer AG Cinemark Holdings, Inc. HealthSouth Corp. Spirit AeroSystems Holdings, Inc. Total % Sector Allocation 5 Osterweis Fund | Schedule of Investments at March 31, 2012 Shares Value Common Stocks: 83.2% Aerospace & Defense: 4.4% DigitalGlobe, Inc.1 $ Spirit AeroSystems Holdings, Inc.1 Beverages: 1.7% Diageo Plc – ADR Commercial Banks: 2.9% First Republic Bank1 Commercial Services & Supplies: 2.8% Republic Services, Inc. Containers & Packaging: 3.1% Crown Holdings, Inc.1 Electronic Equipment, Instruments & Components: 2.3% Avnet, Inc.1 Food Products: 8.3% Cosan Limited Kraft Foods, Inc. Unilever NV – ADR Gas Utilities: 2.5% Questar Corp. Health Care Equipment & Supplies: 4.9% Gen-Probe Inc.1 Teleflex, Inc. Health Care Providers & Services: 3.0% HealthSouth Corp.1 Insurance: 4.2% Alleghany Corp.1 Symetra Financial Corp. Internet Software & Services: 2.2% Google, Inc.1 IT Services: 1.0% Redecard SA2 Media: 6.2% Cinemark Holdings, Inc. Viacom, Inc. Multiline Retail: 2.5% Marks & Spencer Group Plc – ADR Oil, Gas & Consumable Fuels: 7.7% Apache Corp. Kinder Morgan, Inc. Occidental Petroleum Corp. Pharmaceuticals: 11.4% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Valeant Pharmaceuticals International, Inc.1 Semiconductors & Semiconductor Equipment: 2.1% Atmel Corp.1 Software: 3.0% Compuware Corp.1 Thrifts & Mortgage Finance: 1.0% Nationstar Mortgage Holdings, Inc.1 Trading Companies & Distributors: 2.9% Air Lease Corp.1 Water Utilities: 3.1% American Water Works Co., Inc. Total Common Stocks (Cost $716,867,603) Partnerships & Trusts: 6.3% Oil, Gas & Consumable Fuels: 6.3% Enterprise Products Partners L.P. Magellan Midstream Partners L.P. Total Partnerships & Trusts (Cost $32,229,164) The accompanying notes are an integral part of these financial statements. 6 Osterweis Fund | Schedule of Investments at March 31, 2012 Principal Amount Value Bonds: 4.9% Corporate Bonds: 4.3% Aerospace & Defense: 1.0% $ GenCorp, Inc. 9.500%, 08/15/2013 $ Diversified Financial Services: 0.7% International Lease Finance Corp. 5.300%, 05/01/2012 IT Services: 0.6% Unisys Corp. 12.750%, 10/15/20143 Multiline Retail: 2.0% Dollar General Corp. 11.875%, 07/15/2017 Total Corporate Bonds (Cost $46,811,168) Convertible Bonds: 0.6% Health Care Equipment & Supplies: 0.6% Integra LifeSciences Holdings Corp. 2.375%, 06/01/20123 Total Convertible Bonds (Cost $5,977,472) Total Bonds (Cost $52,788,640) Shares Short-Term Investments: 5.9% Federated U.S. Treasury Cash Reserve, 0.000%4 Total Short-Term Investments (Cost $64,088,328) Total Investments in Securities: 100.3% (Cost $865,973,735) Liabilities in Excess of Other Assets: (0.3)% ) Total Net Assets: 100.0% $ ADR – American Depositary Receipt 1 Non-income producing security. 2 Foreign issued security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At March 31, 2012, the value of these securities amounted to $12,340,760 or 1.1% of net assets. 4 Annualized seven-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. 7 Strategic Income Fund | Portfolio Managers’ Review Performance Summary For the fiscal year ending March 31, 2012, the Osterweis Strategic Income Fund (the “Fund”) generated a total return of 4.75%, underperforming its benchmark, the Barclays Capital U.S. Aggregate Bond Index, which generated a total return of 7.71% for the same period.(Please see standardized performance in the table following this letter.) Market Review A curious incongruity developed in the markets during the second half of 2011.As Treasuries continued their rally that began after the Standard & Poor’s downgrade in early August, U.S. equity markets also rose smartly from their lows.Normally, a rally in Treasuries implies that investors are in a “risk off” mode, meaning that the fear of economic weakness causes investors to seek safe havens, like U.S. Treasuries.Conversely, a rally in equities is perceived as a “risk on” mode, meaning that the sky is clearing and it is safe to invest again.In the first quarter of 2012 we saw a return to a more normal environment with a rally in “risk on” assets although questions about the sustainability of the U.S. recovery still remain. Portfolio Review While the Fund provided a solid absolute return over the fiscal year, it underperformed the benchmark, largely due to poor relative performance in the first six months of the period.The Fund’s general avoidance of investment grade holdings was the primary detractor from relative performance, as this sector outperformed the Fund’s non-investment grade holdings in the first six months of the fiscal year.The Fund was particularly hindered by its lack of exposure to Treasuries.Treasuries rallied strongly during the second fiscal quarter, and the Treasury sector was the best performing investment grade subsector within the benchmark for the first half of the fiscal year. The Fund’s investments in high yield securities helped relative performance in the second half of the fiscal year.The Fund’s high yield securities, as a whole, performed strongly, outperforming the benchmark.Given the Fund’s significant weight in high yield securities, this sector added notably to both absolute and relative results in the second half.At the beginning of the fiscal year, the Fund held approximately 73% in high yield securities.At the end of the fiscal year, the Fund held approximately 68% in high yield securities.The benchmark, an investment grade index, does not contain any high yield bonds. The yield curve declined during the fiscal year, with longer-term yields declining more than shorter-term yields.Therefore, the Fund’s shorter duration positioning relative to the benchmark was another detractor from relative performance.Since bond prices generally rise as yields fall, this means that the prices of shorter term bonds rose less than longer term bonds, resulting in a drag on the Fund’s relative performance. Outlook & Portfolio Positioning The Fed’s zero interest rate policy is entering its fourth year.The three year rally in equities and high yield seems to be gaining strength, and as a result, the case has been made for the end of the secular Treasury rally.While we do not necessarily disagree with this view, the timing and appropriate portfolio positioning around such a change has some interesting nuances, which we discuss more fully on page 2.The leading central banks have bloated their balance sheets by providing both monetary stimulus and increasing liquidity to the markets.One must ask whether the result has been worth the cost.While they have been successful in saving our banking system from insolvency, these liquidity injections have been less successful at creating a true wealth effect and a rebound in capital gains income, proportionate with the rebound in the market. While we have seen steady signs of economic improvement in the U.S., no doubt aided by seasonal factors, such as benign weather, we feel it is premature to say we have a self-sustaining growth cycle.There are still many headwinds that could derail this nascent recovery.As a result, we are still generally avoiding exposure to interest rate risk found in Treasuries and investment grade bonds, despite the possibility of another flight-to-safety rally should the headwinds strengthen.We still favor intermediate and shorter maturity, higher yielding bonds issued by companies we consider to be well run.On market weakness we will consider adding to our equity sensitive convertibles exposure. 8 Strategic Income Fund | Portfolio Managers’ Review Mutual Fund investing involves risk.Principal loss is possible. The Osterweis Strategic Income Fund is non-diversified, meaning it may concentrate its assets in fewer holdings than a diversified fund. Therefore, the Fund’s share price may be more influenced by fluctuations in each holding’s value than a diversified fund. The Fund may invest in debt securities that are un-rated or rated below investment grade. Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Small- and mid-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. 9 Strategic Income Fund | Fund Overview Average Annual Total Return Periods Ended March 31, 2012 Since Inception 1 Yr. 3 Yr. 5 Yr. 7 Yr. (August 30, 2002) Osterweis Strategic Income Fund % Barclays Capital U.S. Aggregate Bond Index Expense ratio as of 3/31/2012:0.92% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050. Growth of $10K This chart illustrates the performance of a hypothetical $10,000 investment made on August 30, 2002 (the Fund’s inception) and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Top Ten Debt Holdings CIT Group, Inc., 7.000% % RSC Holdings, Inc., 9.500% Dollar General Corp., 11.875% Arch Western Finance, LLC, 6.750% Lions Gate Entertainment Corp., 10.250% Host Hotels & Resorts, L.P., 6.875% MGM Resorts International, 6.750% West Corp., 11.000% MDC Partners, Inc., 11.000% Spartan Stores, Inc., 3.375% Total % Sector Allocation 10 Strategic Income Fund | Schedule of Investments at March 31, 2012 Principal Amount Value Bonds: 82.4% Corporate Bonds: 72.1% Aerospace & Defense: 3.3% $ AAR Corp. 7.250%, 01/15/20221 $ ADS Tactical, Inc. 11.000%, 04/01/20181 GenCorp, Inc. 9.500%, 08/15/2013 Auto Components: 0.8% Stoneridge, Inc. 9.500%, 10/15/20171 Capital Markets: 1.1% Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Chemicals: 0.5% Intertape Polymer Group 8.500%, 08/01/2014 Nova Chemicals Corp. 3.784%, 11/15/20132 Commercial Banks: 2.9% CIT Group, Inc. 7.000%, 05/02/20161 7.000%, 05/02/20171 Commercial Services & Supplies: 3.4% American Reprographics Co. 10.500%, 12/15/2016 Deluxe Corp. 7.375%, 06/01/2015 R.R. Donnelley & Sons Co. 8.250%, 03/15/2019 Construction & Engineering: 1.6% United Rentals North America, Inc. 10.875%, 06/15/2016 Consumer Finance: 0.6% SLM Corp. 5.375%, 01/15/2013 Containers & Packaging: 2.5% Longview Fibre Co. 8.000%, 06/01/20161 Packaging Dynamics Corp. 8.750%, 02/01/20161 Diversified Financial Services: 2.8% International Lease Finance Corp. 5.300%, 05/01/2012 0.927%, 07/13/20122 5.250%, 01/10/2013 6.375%, 03/25/2013 6.625%, 11/15/2013 4.875%, 04/01/2015 Diversified Telecommunication Services: 1.9% West Corp. 11.000%, 10/15/2016 Electrical Equipment: 0.9% Coleman Cable, Inc. 9.000%, 02/15/2018 Energy Equipment & Services: 0.4% Helix Energy Solutions Group, Inc. 9.500%, 01/15/20161 Food Products: 0.7% Dole Food Co., Inc. 13.875%, 03/15/2014 Health Care Equipment & Supplies: 2.8% Alere, Inc. 7.875%, 02/01/2016 9.000%, 05/15/2016 Biomet, Inc. 11.625%, 10/15/2017 Health Care Providers & Services: 0.8% HCA, Inc. 6.750%, 07/15/2013 9.875%, 02/15/2017 Hotels, Restaurants & Leisure: 4.3% Boyd Gaming Corp. 6.750%, 04/15/2014 The accompanying notes are an integral part of these financial statements. 11 Strategic Income Fund | Schedule of Investments at March 31, 2012 Principal Amount Value Hotels, Restaurants & Leisure: 4.3% (Continued) Fiesta Restaurant Group, Inc. $ 8.875%, 08/15/20161 $ MGM Resorts International 6.750%, 09/01/2012 6.750%, 04/01/2013 5.875%, 02/27/2014 Household Durables: 1.1% Ethan Allen Interiors, Inc. 5.375%, 10/01/2015 Household Products: 0.4% Spectrum Brands, Inc. 12.000%, 08/28/2019 IT Services: 3.3% Computer Sciences Corp. 5.500%, 03/15/2013 Unisys Corp. 12.750%, 10/15/20141 12.500%, 01/15/2016 Leisure Equipment & Products: 1.1% Smith & Wesson Holding Corp. 9.500%, 01/14/20161 Machinery: 1.2% Manitowoc, Inc. 7.125%, 11/01/2013 Media: 5.8% Lions Gate Entertainment Corp. 10.250%, 11/01/20161 MDC Partners, Inc. 11.000%, 11/01/2016 11.000%, 11/01/20161 Regal Entertainment Group 9.125%, 08/15/2018 Scholastic Corp. 5.000%, 04/15/2013 Metals & Mining: 0.9% A.M. Castle & Co. 12.750%, 12/15/20161 Multiline Retail: 2.2% Dollar General Corp. 11.875%, 07/15/2017 Oil, Gas & Consumable Fuels: 8.4% Arch Western Finance, LLC 6.750%, 07/01/2013 Bill Barrett Corp. 9.875%, 07/15/2016 Linn Energy, LLC 11.750%, 05/15/2017 6.250%, 11/01/20191 Raam Global Energy Co. 12.500%, 10/01/2015 Stone Energy Corp. 6.750%, 12/15/2014 8.625%, 02/01/2017 Targa Resource Partners L.P. 11.250%, 07/15/2017 Vanguard Natural Resources, LLC 7.875%, 04/01/2020 Paper & Forest Products: 1.3% Neenah Paper, Inc. 7.375%, 11/15/2014 Real Estate Investment Trusts: 1.9% Host Hotels & Resorts, L.P. 6.875%, 11/01/2014 Road & Rail: 2.6% Hertz Corp. 7.625%, 06/01/2012 Kansas City Southern De Mexico 12.500%, 04/01/2016 Swift Services Holdings, Inc. 10.000%, 11/15/2018 Specialty Retail: 6.3% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Collective Brands, Inc. 8.250%, 08/01/2013 RSC Holdings, Inc. 9.500%, 12/01/2014 The accompanying notes are an integral part of these financial statements. 12 Strategic Income Fund | Schedule of Investments at March 31, 2012 Principal Amount Value Specialty Retail: 6.3% (Continued) The Pep Boys-Manny, Moe & Jack $ 7.500%, 12/15/2014 $ Textiles, Apparel & Luxury Goods: 0.4% Levi Strauss & Co. 8.875%, 04/01/2016 Tobacco: 1.6% Alliance One International, Inc. 10.000%, 07/15/2016 Trading Companies & Distributors: 2.0% Air Lease Corp. 5.625%, 04/01/20171 Russel Metals, Inc. 6.375%, 03/01/2014 Wesco Distribution, Inc. 7.500%, 10/15/2017 Wireless Telecommunication Services: 0.3% NII Capital Corp. 10.000%, 08/15/2016 Total Corporate Bonds (Cost $1,603,648,701) Convertible Bonds: 10.3% Aerospace & Defense: 0.2% AAR Corp. 1.625%, 03/01/2014 Capital Markets: 0.5% Knight Capital Group, Inc. 3.500%, 03/15/2015 Energy Equipment & Services: 1.1% Exterran Energy Corp. 4.750%, 01/15/2014 Willbros Group, Inc. 6.500%, 12/15/20121 Food & Staples Retailing: 1.7% Spartan Stores, Inc. 3.375%, 05/15/2027 Health Care Equipment & Supplies: 1.6% Hologic, Inc. 2.000%, 12/15/2037 Integra LifeSciences Holdings Corp. 2.375%, 06/01/20121 1.625%, 12/15/20161 Teleflex, Inc. 3.875%, 08/01/2017 Industrial Conglomerates: 1.5% Icahn Enterprises, L.P. 4.000%, 08/15/20131, 2 IT Services: 0.6% Euronet Worldwide, Inc. 3.500%, 10/15/2025 Specialty Retail: 2.1% Charming Shoppes, Inc. 1.125%, 05/01/2014 RadioShack Corp. 2.500%, 08/01/20131 Trading Companies & Distributors: 1.0% Air Lease Corp. 3.875%, 12/01/20181 Total Convertible Bonds (Cost $219,799,702) Total Bonds (Cost $1,823,448,403) Shares Convertible Preferred Stocks: 0.2% Electric Utilities: 0.1% PPL Corp. Oil, Gas & Consumable Fuels: 0.1% Apache Corp. Total Convertible Preferred Stocks (Cost $4,761,340) The accompanying notes are an integral part of these financial statements. 13 Strategic Income Fund | Schedule of Investments at March 31, 2012 Shares Value Short-Term Investments: 16.9% Federated U.S. Treasury Cash Reserve, 0.000%3 $ Total Short-Term Investments (Cost $381,288,504) Total Investments in Securities: 99.5% (Cost $2,209,498,247) Other Assets in Excess of Liabilities: 0.5% Total Net Assets: 100.0% $ 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At March 31, 2012, the value of these securities amounted to $533,542,002 or 23.7% of net assets. 2 Variable rate security; rate shown is the rate in effect on March 31, 2012. 3 Annualized seven-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. 14 Strategic Investment Fund | Portfolio Managers’ Review Performance Summary For the fiscal year ending March 31, 2012, the Osterweis Strategic Investment Fund (the “Fund”) generated a total return of 3.41%, underperforming its blended benchmark of 60% S&P 500 Index and 40% Barclays Capital U.S. Aggregate Bond Index, which generated a total return of 8.58% over the same period.(Please see standardized performance in the table following this letter.) Market Review In early 2011 it looked as if the U.S. economy might be heading towards a self-sustaining recovery.But in the third quarter, unforeseen political bickering over the debt ceiling, coupled with an increasingly serious euro crisis, unnerved investors and caused equity markets to collapse.The selling pressure that hit with full fury in August continued right through to the end of the third quarter.Additionally, the remarkable rally in U.S. Treasury bonds in the third quarter, even in the face of the ratings downgrade by Standard & Poor’s, was a dramatic manifestation of the rotation in financial markets away from risk.Improving economic data in the fourth quarter allowed markets to recover somewhat. During the first quarter of 2012, the stock market continued the upward trajectory that began in the fourth quarter of 2011.The factors behind this include a temporary easing of the euro crisis, continued modest growth in the U.S. economy and the lack of any significant political or economic disruptions. Portfolio Review At the beginning of the fiscal year (April 1, 2011), the Fund’s equity exposure was 66%.Over the course of the fiscal year, we adjusted the asset mix based on our outlook and market conditions, with allocation to equities reaching a high of 70% in April 2011 and a low of 50% in November 2011.At the end of the fiscal year, equity exposure stood at 52%. Our equity holdings contributed to the Fund’s underperformance versus the blended benchmark of 60% S&P 500 Index and 40% Barclays Capital U.S. Aggregate Bond Index (“BC Agg”) during the fiscal year.On the positive side, our fixed income positions boosted the Fund’s relative returns during the period.In addition, our short-term trading activity in the high yield new issue market, which may not be sustainable, contributed meaningfully to the Fund’s returns.Portfolio turnover for the fiscal year was high. Equities The Fund’s one-year equity return substantially trailed that of the S&P 500 due entirely to the third quarter of 2011 and the first quarter of 2012.Our underperformance during the 2011 third-quarter selloff appeared to have been driven primarily by extreme price pressure in several of our core holdings.This year’s first quarter lag reflected our emphasis on what we believe to be less cyclical investments, which did not keep pace with the market rally.Over the fiscal year, sectors in which our equities fared the worst relative to the benchmark were Information Technology (IT), Health Care and Industrials.Seven of the ten worst detractors belonged to these sectors, including IT names Computer Sciences Corp. and Hewlett Packard Co., Industrials holdings DigitalGlobe Inc. and Avery Dennison Corp., and Health Care investment Agilent Technologies Inc.On the positive side, our positions in the Energy sector helped relative returns, with Kinder Morgan Inc., Magellan Midstream Partners and Enterprise Products Partners being the top contributors in this sector. Fixed Income The Fund’s fixed income portfolio outperformed the BC Agg for the fiscal year due largely to the second half of the period, during which the Fund’s high yield securities as a whole posted strong returns, outperforming the benchmark.(The BC Agg, an investment grade index, does not contain any high yield bonds.)As mentioned above, short-term trading in high yield, the result of a particularly active high yield market, was also a major contributor to performance.Given our significant weight in high yield, this sector added notably to both absolute and relative results in the second half of the fiscal year.The Fund held approximately 37% and 32% in high yield securities at the start and end of the six-month period, respectively. Looking at the second quarter of the fiscal year (third quarter of 2011), the fixed income portfolio substantially underperformed the BC Agg.Our general avoidance of investment grade holdings was the primary detractor from relative returns, as this sector outperformed the Fund’s predominantly non-investment grade bonds in the period.The Fund was 15 Strategic Investment Fund | Portfolio Managers’ Review particularly hindered by lack of exposure to Treasuries, which rallied strongly and was the best performing sector within the benchmark during the second fiscal quarter. The yield curve declined during the fiscal year, with longer term yields declining more than shorter term yields.As a result, our shorter duration positioning relative to the benchmark was another detractor from relative performance.Since bond prices generally rise as yields fall, this means that the prices of shorter term bonds rose less than longer term bonds, resulting in a drag on our relative performance. Outlook Looking ahead, we believe a conservative posture makes sense in light of macro level risks that we discuss further in our letter on page 2.Additionally, on the equity side we think it is prudent to remain focused on companies and sectors that do not need a strong economic recovery to sustain earnings and cash flow growth.We may see potential volatility in the markets through year end as Congress and the President try to deal with the looming 2013 fiscal issues. In terms of fixed income, we are still generally avoiding exposure to interest rate risk found in Treasuries and investment grade bonds, despite the possibility of a flight-to-safety rally should the headwinds strengthen.We still favor intermediate and shorter maturity, higher yielding bonds issued by companies we consider to be well run.On market weakness we will consider adding to our equity sensitive convertibles exposure. Mutual Fund investing involves risk.Principal loss is possible. The Osterweis Strategic Investment Fund may invest in small- and mid-capitalization companies which tend to have limited liquidity and greater price volatility than large-capitalization companies. The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may invest in Master Limited Partnerships which involve risk related to energyprices and demand.The Fund may invest in debt securities that are un-rated or rated below investment grade.Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. Investment performance reflects periods during which fee waivers were in effect.In the absence of such waivers, total return would have been reduced. 16 Strategic Investment Fund | Fund Overview Average Annual Total Return Periods Ended March 31, 2012 Since Inception 1 Yr. (August 31, 2010) Osterweis Strategic Investment Fund % % 60% S&P 500 Index/40% Barclays Capital U.S. Aggregate Bond Index Expense ratio as of 3/31/2012:1.50% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.Investment performance reflects periods during which fee waivers were in effect.In the absence of such waivers, total return would have been reduced. Growth of $10K This chart illustrates the performance of a hypothetical $10,000 investment made on August 31, 2010 (the Fund’s inception) and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Top Ten Equity Holdings Kinder Morgan, Inc. % Compuware Corp. Enterprise Products Partners L.P. Cinemark Holdings, Inc. HealthSouth Corp. Air Lease Corp. Alleghany Corp. Crown Holdings, Inc. Viacom, Inc. Kraft Foods, Inc. Total % Top Ten Debt Holdings R.R. Donnelly & Sons Co., 8.250% % Air Lease Corp., 3.875% MDC Partners, Inc., 11.000% A.M. Castle & Co., 12.750% Fiesta Restaurant Group, Inc., 8.875% International Lease Finance Corp., 6.625% Oppenheimer Holdings, Inc., 8.750% Vanguard Natural Resources, LLC, 7.875% Helix Energy Solutions Group, Inc., 9.500% United Rentals North America, Inc., 10.875% Total % Sector Allocation 17 Strategic Investment Fund | Schedule of Investments at March 31, 2012 Shares Value Common Stocks: 47.7% Aerospace & Defense: 2.1% DigitalGlobe, Inc.1 $ Spirit AeroSystems Holdings, Inc.1 Beverages: 1.2% Diageo Plc – ADR Commercial Banks: 1.4% First Republic Bank1 Commercial Services & Supplies: 2.8% Avery Dennison Corp. Republic Services, Inc. Containers & Packaging: 1.8% Crown Holdings, Inc.1 Electronic Equipment, Instruments & Components: 1.2% Avnet, Inc.1 Food Products: 4.2% Cosan Limited Kraft Foods, Inc. Unilever NV – ADR Gas Utilities: 1.3% Questar Corp. Health Care Equipment & Supplies: 2.7% Gen-Probe Inc.1 Teleflex, Inc. Health Care Providers & Services: 1.9% HealthSouth Corp.1 Insurance: 2.4% Alleghany Corp.1 Symetra Financial Corp. Internet Software & Services: 1.4% Google, Inc.1 IT Services: 0.8% Redecard SA2 Media: 3.7% Cinemark Holdings, Inc. Viacom, Inc. Multiline Retail: 1.3% Marks & Spencer Group Plc – ADR Oil, Gas & Consumable Fuels: 4.1% Apache Corp. Kinder Morgan, Inc. Occidental Petroleum Corp. Pharmaceuticals: 5.9% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Valeant Pharmaceuticals International, Inc.1 Semiconductors & Semiconductor Equipment: 1.4% Atmel Corp.1 Software: 2.2% Compuware Corp.1 Rovi Corp.1 Thrifts & Mortgage Finance: 0.6% Nationstar Mortgage Holdings, Inc.1 Trading Companies & Distributors: 1.8% Air Lease Corp.1 Water Utilities: 1.5% American Water Works Co., Inc. Total Common Stocks (Cost $18,357,505) The accompanying notes are an integral part of these financial statements. 18 Strategic Investment Fund | Schedule of Investments at March 31, 2012 Shares Value Partnerships & Trusts: 3.4% Oil, Gas & Consumable Fuels: 3.4% Enterprise Products Partners L.P. $ Magellan Midstream Partners L.P. Total Partnerships & Trusts (Cost $1,095,912) Convertible Preferred Stocks: 0.7% Electric Utilities: 0.7% PPL Corp. Total Convertible Preferred Stocks (Cost $260,000) Principal Amount Bonds: 35.6% Corporate Bonds: 32.3% Aerospace & Defense: 0.7% ADS Tactical, Inc. $ 11.000%, 04/01/20183 Capital Markets: 1.2% Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Commercial Services & Supplies: 2.7% Deluxe Corp. 7.375%, 06/01/2015 R.R. Donnelley & Sons Co. 8.250%, 03/15/2019 Construction & Engineering: 1.1% United Rentals North America, Inc. 10.875%, 06/15/2016 Containers & Packaging: 0.7% Packaging Dynamics Corp. 8.750%, 02/01/20163 Diversified Financial Services: 1.2% International Lease Finance Corp. 6.625%, 11/15/2013 Diversified Telecommunication Services: 0.8% West Corp. 11.000%, 10/15/2016 Energy Equipment & Services: 1.1% Helix Energy Solutions Group, Inc. 9.500%, 01/15/20163 Food & Staples Retailing: 0.9% Albertsons, Inc. 7.250%, 05/01/2013 Food Products: 0.6% Dole Food Co., Inc. 13.875%, 03/15/2014 Health Care Equipment & Supplies: 0.7% Alere, Inc. 7.875%, 02/01/2016 Hotels, Restaurants & Leisure: 2.8% Boyd Gaming Corp. 6.750%, 04/15/2014 Fiesta Restaurant Group, Inc. 8.875%, 08/15/20163 MGM Resorts International 6.750%, 09/01/2012 IT Services: 1.2% Unisys Corp. 12.750%, 10/15/20143 12.500%, 01/15/2016 Leisure Equipment & Products: 0.5% Smith & Wesson Holding Corp. 9.500%, 01/14/20163 Machinery: 0.7% Manitowoc, Inc. 7.125%, 11/01/2013 Media: 2.4% Lions Gate Entertainment Corp. 10.250%, 11/01/20163 MDC Partners, Inc. 11.000%, 11/01/2016 Scholastic Corp. 5.000%, 04/15/2013 The accompanying notes are an integral part of these financial statements. 19 Strategic Investment Fund | Schedule of Investments at March 31, 2012 Principal Amount Value Metals & Mining: 1.3% A.M. Castle & Co. $ 12.750%, 12/15/20163 $ Multiline Retail: 0.9% Dollar General Corp. 11.875%, 07/15/2017 Oil, Gas & Consumable Fuels: 4.3% Arch Western Finance, LLC 6.750%, 07/01/2013 Bill Barrett Corp. 9.875%, 07/15/2016 Raam Global Energy Co. 12.500%, 10/01/2015 Stone Energy Corp. 8.625%, 02/01/2017 Vanguard Natural Resources, LLC 7.875%, 04/01/2020 Paper & Forest Products: 0.9% Neenah Paper, Inc. 7.375%, 11/15/2014 Real Estate Investment Trusts: 0.3% Host Hotels & Resorts, L.P. 6.875%, 11/01/2014 Road & Rail: 1.0% Kansas City Southern De Mexico 12.500%, 04/01/2016 Specialty Retail: 3.1% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Collective Brands, Inc. 8.250%, 08/01/2013 RSC Holdings, Inc. 9.500%, 12/01/2014 The Pep Boys-Manny, Moe & Jack 7.500%, 12/15/2014 Textiles, Apparel & Luxury Goods: 0.6% Levi Strauss & Co. 8.875%, 04/01/2016 Tobacco: 0.6% Alliance One International, Inc. 10.000%, 07/15/2016 Total Corporate Bonds (Cost $13,524,628) Convertible Bonds: 3.3% Energy Equipment & Services: 0.6% Willbros Group, Inc. 6.500%, 12/15/20123 Industrial Conglomerates: 0.5% Icahn Enterprises, L.P. 4.000%, 08/15/20133, 4 Specialty Retail: 0.9% RadioShack Corp. 2.500%, 08/01/20133 Trading Companies & Distributors: 1.3% Air Lease Corp. 3.875%, 12/01/20183 Total Convertible Bonds (Cost $1,342,219) Total Bonds (Cost $14,866,847) Shares Short-Term Investments: 13.1% Federated U.S. Treasury Cash Reserve, 0.000%5 Total Short-Term Investments (Cost $5,580,370) Total Investments in Securities: 100.5% (Cost $40,160,634) Liabilities in Excess of Other Assets: (0.5)% ) Total Net Assets: 100.0% $ ADR – American Depositary Receipt 1 Non-income producing security. 2 Foreign issued security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At March 31, 2012, the value of these securities amounted to $4,454,103 or 10.5% of net assets. 4 Variable rate security; rate shown is the rate in effect on March 31, 2012. 5 Annualized seven-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. 20 Osterweis Funds | Statements of Assets and Liabilities at March 31, 2012 Osterweis Osterweis Osterweis Strategic Strategic Fund Income Fund Investment Fund ASSETS Investments in securities, at value (cost $865,973,735, $2,209,498,247 and $40,160,634, respectively) (Note 2) $ $ $ Cash 89 Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed — Investment advisory fees Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ $ COMPUTATION OF NET ASSET VALUE Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income Accumulated net realized loss on investments ) ) ) Net unrealized appreciation on investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 21 Osterweis Funds | Statements of Operations For the Year Ended March 31, 2012 Osterweis Osterweis Osterweis Strategic Strategic Fund Income Fund Investment Fund INVESTMENT INCOME Dividends (net of $604,876, $0 and $11,882, respectively, in foreign withholding taxes) $ $ $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Transfer agent fees Fund accounting fees Custody fees Reports to shareholders Registration fees Audit fees Miscellaneous expense Trustee fees Chief Compliance Officer fees Insurance expense Legal fees Total expenses Fees recouped by the Adviser — — Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain (loss) on investments and foreign currency ) ) Change in net unrealized appreciation (depreciation) on investments and foreign currency ) ) Net realized and unrealized gain (loss) on investments and foreign currency ) ) Net increase (decrease) in net assets resulting from operations $ ) $ $ The accompanying notes are an integral part of these financial statements. 22 Osterweis Fund | Statements of Changes in Net Assets Year Ended Year Ended March 31, 2012 March 31, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments and foreign currency ) Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From realized gains ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)(b) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2012 March 31, 2011 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase (decrease) ) $ ) $ (b) Net of redemption fees of $22,266 and $27,683, respectively. The accompanying notes are an integral part of these financial statements. 23 Strategic Income Fund | Statements of Changes in Net Assets Year Ended Year Ended March 31, 2012 March 31, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2012 March 31, 2011 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $51,829 and $44,626, respectively. The accompanying notes are an integral part of these financial statements. 24 Strategic Investment Fund | Statements of Changes in Net Assets Year Ended Period Ended March 31, 2012 March 31, 2011* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of year / period — End of year / period $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2012 March 31, 2011 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $224 and $217, respectively. * Fund commenced operations on August 31, 2010.Information presented is for the period from August 31, 2010 to March 31, 2011. The accompanying notes are an integral part of these financial statements. 25 Osterweis Fund | Financial Highlights For a capital share outstanding throughout each year Year Ended March 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income^ Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) LESS DISTRIBUTIONS: From net investment income — ) From net realized gain ) — — ) ) Total distributions ) Paid-in capital from redemption fees (Note 2) * Net asset value, end of year $ Total return )% % % )% )% RATIO/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Ratio of expenses to average net assets % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Ratio of net investment income to average net assets % Portfolio turnover rate 31
